Citation Nr: 1028110	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  07-22 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, including as secondary to service-connected left knee 
disability.  

2.  Entitlement to service connection for a back disability, 
including as secondary to service-connected left knee disability.  

3.  Entitlement to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to October 1975.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a May 2006 rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A Notice of Disagreement was filed in 
March 2007, a Statement of the Case was issued in June 2007, and 
a Substantive Appeal was received in June 2007.  

The Veteran testified at a hearing before the Board in April 
2010.

The issues of service connection for right knee and back 
disabilities are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

In April 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew his appeal for entitlement to TDIU.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met 
on the issue of entitlement to TDIU.  38 U.S.C.A. §§ 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn on 
the record at a hearing, appeal withdrawals must be in writing.  
38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or 
by his authorized representative.  38 C.F.R. § 20.204.

At the April 2010 Board hearing, the Veteran withdrew the issue 
of entitlement to TDIU.  Thus, there remain no allegations of 
errors of fact or law for appellate consideration with respect to 
this issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal on this matter, and the issue of entitlement to 
TDIU is dismissed.


ORDER

The issue of entitlement to TDIU is dismissed.  


REMAND

The Board notes that the Veteran has voiced an argument that his 
current right knee and back disabilities are secondary to 
service-connected left knee disability.  

The Veteran has noted that because of his left knee giving way he 
fell down a flight of stairs during his post-service employment 
in a prison injuring his back.  He has testified that his right 
knee has bothered him since service but that it has become worse 
as a result of his left knee disability.

A May 2006 private medical statement from a Dr. Burnett notes 
that the left knee continued to aggravate and worsen the right 
knee from an overload phenomenon.  In April 2010, Dr. Burnett 
submitted an opinion that a plausible explanation for the right 
knee disability was compensation from a long history of 
difficulties with the left knee leading to excessive wear and 
development of meniscus tearing of the right knee.

A VA examination with regard to the back was conducted in April 
2006.  The VA examiner opined that the Veteran's lumbar spine 
disabilities are less likely than not related to his left knee 
disability.  A VA examination with regard to the right knee was 
conducted in May 2007.  The VA examiner opined that it is less 
likely than not that the Veteran's right knee disability is 
related to his left knee disability.  A September 2008 VA 
examiner opined that the Veteran's right knee and low back 
disabilities are less likely than not related to his left knee 
disability.  The VA examiners gave no specific opinions as to 
whether the current right knee and back disabilities are 
aggravated by the service-connected left knee disability.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310, and compensation is payable for that degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  Such matters involve medical questions and must be 
addressed by medical personnel.  Under the circumstances, the 
Board believes that a VA examination with opinion is necessary to 
comply with 38 C.F.R. § 3.159(c)(4).  

It should be noted that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on an 
aggravation basis without establishing a pre-aggravation baseline 
level of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the 
stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new 
provisions amount to substantive changes to the manner in which 
38 C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  Consequently, the Board will apply the older version 
of 38 C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made and the 
Veteran's claim was filed prior to the effective date of the 
revised regulation.  

The Veteran testified that he had received treatment from a Dr. 
Nieto for his knee disabilities.  Any outstanding treatment 
records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to obtain any 
relevant outstanding treatment records, 
including any records of knee treatment 
from a Dr. Nieto.  

2.  Send the Veteran a notice letter 
addressing the service connection claims 
based on direct inservice incurrence and 
aggravation due to the service-connected 
left knee disability.  The letter should 
meet the requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

3.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of any current 
right knee disability.  It is imperative 
that the claims file be made available to 
the examiner for review in connection with 
the examination.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) diagnose any current right knee 
disability shown to exist;

b) opine whether any such right knee 
disability is at least as likely as not 
(50 percent probability or greater) 
related to the Veteran's service-connected 
left knee disability;

c) if not, opine whether any such right 
knee disability at least as likely as not 
aggravated by the Veteran's service-
connected left knee disability; and

d) provide detailed rationale, with 
specific references to the record, for the 
opinion.  The examiner should address the 
private opinions from Dr. Burnett dated in 
April 2010 and May 2006 finding that the 
left knee aggravated the right knee. 

4.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of any current 
back disability.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examination.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) diagnose any current back disability 
shown to exist;

b) opine whether any such back disability 
is at least as likely as not (50 percent 
probability or greater) related to the 
Veteran's service-connected left knee 
disability;

c) if not, opine whether any such back 
disability is at least as likely as not 
aggravated by the Veteran's service-
connected left knee disability; and

d) provide detailed rationale, with 
specific references to the record, for the 
opinion.  

5.  After completion of the above, the RO 
should readjudicate the claims.  Unless 
the benefits sought are granted, the 
appellant should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


